Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 1 of 11 PAGEID #: 870




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


MELISSA GILVIN, et al.,                     :
                                            :   Case No. 1:18-cv-00107
      Plaintiffs,                           :
                                            :   Judge McFarland
              v.                            :
                                            :   Magistrate Judge Bowman
FCA US LLC, et al.,                         :
                                            :
      Defendants.                           :

                          REPORT AND RECOMMENDATION

      This civil action is now before the Court on Defendant FCA US LLC (“FCA”) and

Defendant Impartial Services Group a/k/a Stericycle Expert Solutions (“ISG”) separate

motions for summary judgment (Docs. 79, 71) and the parties’ responsive memoranda.

(Docs. 85, 88, 75, 87). Based on the pleadings and arguments contained within the

memoranda, the undersigned finds that neither motion is well-taken.

   I. Background & Facts

      Plaintiffs reside in Clermont County, Ohio. Defendant FCA distributes, markets,

and sells FCA motor vehicles to persons in Ohio. (Doc. 3). Defendant ISG is an agent of

FCA US LLC.

      On or about May 4, 2016, Plaintiffs entered into a written lease agreement with the

Jeff Wyler Eastgate dealership for a model-year 2016 Ram 1500 truck (“the Lease

Agreement”). (Doc. 46, Ex. E, Lease Agreement, PageID ##483-84; see also Doc. 4).

The 2016 Ram truck was sold, manufactured or distributed by Defendant FCA US LCC.

(Doc. 4). In the Retail Lease Order they signed, Plaintiffs’ acknowledged that they

understood Jeff Wyler Eastgate was “in no respect the agent of the Manufacturer,” and
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 2 of 11 PAGEID #: 871




that Plaintiffs’ and the dealership were “the sole parties” to the Agreement. (Doc. 46, Ex.

3).

         The vehicle was out of service by reason of repair for a cumulative total of 30 or

more calendar days. (Doc. 4). The vehicle had battery and transmission issues and often

would not start. (Doc. 46, Ex. 5). Additionally, the digital dashboard screens had problems

and the check engine light was on. (Id.). Plaintiffs have submitted a lengthy service record

from Jeff Wyler. (Doc. 48, Exs. 7-12).

         FCA, their agents and/or their authorized dealer, were unable to conform Plaintiffs

motor vehicle to any applicable express warranty by repairing or correcting the

nonconformity after a reasonable number of repair attempts. (Doc. 4, at ¶ 18). In January

2017, Plaintiff returned the vehicle to Jeff Wyler. (Doc. 46, Ex. 5, Interrogatory No. 1).

Thereafter, Plaintiffs were forwarded to Defendant FCA’s agent, ISG, to facilitate an

informal dispute resolution regarding the refund process. (Doc. 48, Ex. 4).

         On April 27, 2017, ISG sent Plaintiffs an offer for compensation for the return of

their vehicle. (Doc. 48, Ex. 3). ISG was authorized by FCA to offer Plaintiffs $4,106.05.

(Id.). At the time of this offer, Plaintiffs were current on their lease payments, having paid

$5,046.69 ($458.79 x 11 months). (Doc. 46, Exs. 2, 5). Plaintiffs understood that they

were responsible for minor damage to the bumper, estimated at $465.64. (Doc. 48, Exs.

3, 6).

         On May 2, 2017, ISG told Plaintiffs that they were “only entitled to the monthly

payments less the damages to the vehicle which they provided the estimate for in the

amount of $465.64.” (Doc. 48, Ex. 15). Under this evaluation, Plaintiffs contend that the




                                              2
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 3 of 11 PAGEID #: 872




amount refunded to them for their nonconforming vehicle should have been $4,581.05

($5,046.69 - $465.64).

       On May 12, 2017, ISG altered their explanation of the offer, and told Plaintiffs that

they were “only entitled to his monthly payments less the damages to the vehicle and the

fees covered to outside sources in the matter of the security deposit, title/registration and

sales tax. (Doc. 48, Ex. 16). Plaintiffs were told that since FCA had paid the costs of taxes,

title fees, and security deposits (or had simply waived these costs), they were not included

in the offer being made. (Doc. 48, Ex. 15, 16). ISG gave Plaintiffs a few days to accept

the settlement offer, otherwise ISG would close the case. (Doc. 48, Ex. 15). Plaintiffs did

not accept the settlement offer from ISG. (Doc. 48, Ex. 17). This action followed.

       Plaintiffs originally filed this action in the Court of Common Pleas for Clermont

County, Ohio in January 2018. Plaintiffs seek relief for, inter alia, “damages in excess of

$25,000 … for the refund of the full purchase price of their nonconforming motor vehicle.”

(Doc. 1, Ex. B at p. 25). In addition to compensatory damages, Plaintiffs also seek punitive

damages, attorneys’ fees, and injunctive and declaratory relief. Id. at ¶ 92 (averring that

for their fraud claim Plaintiffs are “seeking damages, plus punitive damages, interest, and

attorneys’ fees”); (Id. at ¶¶ 105-06)(requesting injunctive relief and declaratory relief); See

also id. at ¶¶ 107-08)(seeking recovery of attorneys’ fees). Plaintiffs filed this action on

behalf of themselves as well as two classes of persons.

       Defendants filed a notice of removal with this court on February 14, 2018. (Doc.

1). Defendants’ notice of removal asserted jurisdiction under 28 U.S.C. § 1332(d)(2),

which is commonly referred to as the Class Action Fairness Act (“CAFA”), as well as

diversity jurisdiction pursuant to 28 U.S.C. §1332(a). Following removal, Plaintiffs sought



                                              3
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 4 of 11 PAGEID #: 873




to remand this matter back to state court (Doc. 15) and Defendants Ally and FCA filed

separate motions to dismiss (Docs. 16, 17). The undersigned addressed all three motions

in a single Report & Recommendation. (Doc. 27, adopted by the Court in Doc. 30).

Plaintiffs motion to remand was denied. (Id.). FCA’s motion was granted in part,

dismissing paragraphs 45, 57, and 94 of Plaintiffs’ Amended Complaint containing class

allegations relating to a “fail-safe” class. (Docs. 27, 29). Ally’s motion was granted,

dismissing them from the action. (Id.).

       Defendant FCA has previously filed a motion for summary judgment (Doc. 47),

which the undersigned has recommended be denied. (Doc. 77). The Court has not yet

issued an order adopting or rejecting this R&R. Defendant FCA now moves again for

summary judgment, and Defendant ISG moves for the first time for summary judgment

on Plaintiff’s claims against them. These motions will be addressed in turn.

   II. Legal Standard

       In a motion for summary judgment, “a court must view the facts and any inferences

that can be drawn from those facts … in the light most favorable to the nonmoving party.”

Keweenaw Bay Indian Comm. v. Rising, 477 F.3d 881, 886 (6th Cir. 2007) (internal

quotation marks omitted). “Summary judgment is only appropriate ‘if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P.

56(c)) (internal quotation marks omitted). “Weighing of the evidence or making credibility

determinations are prohibited at summary judgment – rather, all facts must be viewed in

the light most favorable to the non-moving party.” Id.



                                             4
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 5 of 11 PAGEID #: 874




       The requirement that facts be construed in the light most favorable to the Plaintiff,

however, does not mean that the court must find a factual dispute where record evidence

contradicts Plaintiff’s unsupported allegations. After a moving party has carried its initial

burden of showing that no genuine issues of material fact remain in dispute, the burden

shifts to the non-moving party to present specific facts demonstrating a genuine issue for

trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

“The ‘mere possibility’ of a factual dispute is not enough.” Mitchell v. Toledo Hosp., 964

F.2d 577, 582 (6th Cir. 1992) (citing Gregg v. Allen-Bradley Co., 801 F.2d 859, 863 (6th

Cir. 1986)). In order to defeat the motion for summary judgment, the non-moving party

must present probative evidence that supports its complaint. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249-50 (1986). The non-moving party’s evidence “is to be believed,

and all justifiable inferences are to be drawn in his favor.” Id. at 255. The court determines

whether the evidence requires submission to a jury or whether one party must prevail as

a matter of law because the issue is so one-sided. Id. at 251-52.

       To demonstrate a genuine issue of fact, the opposing party “must do more than

simply show that there is some metaphysical doubt as to the material facts … Where the

record taken as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

   III. Plaintiffs have a legitimate claim against FCA under Ohio’s Lemon Law

       Defendant FCA supports its motion for summary judgment by arguing that Plaintiffs

would be given a “windfall” if FCA were required to pay more than their initial settlement

offer of $4,106.05. (See Doc. 79, PageID ##790-791). They argue that their offer removes




                                              5
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 6 of 11 PAGEID #: 875




the taxes, title fees and security deposit on Plaintiffs’ vehicle, which Plaintiffs admits they

did not pay for, so in turn Plaintiffs are not entitled to a return of the value of those items.

       Defendant FCA relies on a case from California, Deleon v. Ford Motor Co. to make

the argument that lemon laws in Ohio are not designed to give a windfall to an injured

buyer. In Deleon, the Plaintiff car buyer had traded in an old vehicle as part of her down

payment on a new vehicle. Deleon v. Ford Motor Co., 2019 WL 7195325 at *9 (CD Cal.

2019). The old vehicle had negative equity, which was applied to the loan balance for the

new vehicle. Id. Upon returning the new vehicle under California’s lemon law, the Plaintiff

sought to recoup this negative equity. Id. The Central District of California determined that

the Defendant manufacturer was not required to refund the negative equity because the

state’s lemon law only required reimbursement of the actual price of the new motor

vehicle, not amounts owed on older vehicles. Id. at *11.

       Deleon is not controlling law in this District, and it is not on point. Here, Plaintiffs

are not asking for a windfall, but instead are asking for reimbursement of the money they

actually spent on their leased vehicle. Additionally, the costs at issue here are costs that

are explicitly included in the reimbursement mandate within ORC §1345.72. It is

uncontested that Plaintiffs paid $5,046.69 on their vehicle lease. It is also uncontested

that this value did not include the taxes, title fees, and security deposit, due to the

dealership’s “no money down” offer on the leased vehicle. To remove those costs from

the actual money paid by Plaintiffs would require Plaintiffs to cover costs upon returning

a lemon vehicle that they otherwise would have been refunded, had they paid those fees

at signing. ORC §1345.71 explicitly includes the fees at issue in the definition of “full




                                               6
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 7 of 11 PAGEID #: 876




purchase price,” and ORC §1354.72 explicitly requires the manufacturer of a lemon

vehicle to refund the “full purchase price” upon return of the vehicle.

       Defendant FCA also argues that they were not required under Ohio’s Lemon Law

to offer the Plaintiffs the “full purchase price.” In making this argument, they rely on

Maitland v. Ford Motor Co., in which the Ohio Supreme Court found that Ohio’s Lemon

Law did not permit a car buyer to bring an action against the manufacturer of a lemon

vehicle after accepting a settlement offer for less than the full purchase price. Maitland v.

Ford Motor Co., 103 Ohio St. 3d 463. In other words, Ohio’s Lemon Law permits

settlements for less than the full purchase price, and a person who has accepted such a

settlement cannot later bring suit for the difference.

       Defendant FCA argues that the Maitland holding applies not only to accepted

settlements, but settlement offers that are rejected by the buyer, as is the case here.

However, this proposed interpretation of Maitland perverts its holding and would

effectively bar any action under Ohio’s Lemon Law. The Maitland court analyzed the

requirements of bringing a suit under Ohio’s Lemon Law. Prior to initiating a civil suit, “the

consumer must … resort to an informal dispute-resolution process if one exists.” Maitland,

103 Ohio St. 3d at 466. This process may be performed by a manufacturer-established

dispute settlement board, though the creation of such a board is optional. Id. A settlement

offer is “binding on the manufacturer, but not on the consumer … The consumer may

reject the decision and pursue a civil action under R.C. 1345.75.” Id. If the consumer

accepts an offer, “the dispute is considered settled once the manufacturer performs.” Id.

       Defendants do not allege that Plaintiffs failed to attempt informal dispute resolution

on this claim. Instead, they allege that Maitland’s holding means that “a defendant cannot



                                              7
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 8 of 11 PAGEID #: 877




be held liable when it offers less than the ‘full purchase price’ during a settlement

negotiation.’” Doc. 79, PageID #792. However, Maitland allows for civil action where a

settlement offer is rejected by the buyer, as is the case here. Plaintiffs received a

settlement offer from Defendant ISG on behalf of Defendant FCA. They did not accept

the offer, and Defendant ISG closed the case on behalf of Defendant FCA. Plaintiffs are

therefore fully entitled to bring suit against Defendant FCA for the full purchase price of

their vehicle under Ohio’s Lemon Law.

       FCA has failed to establish that they are entitled to judgment as a matter of law

with respect to Plaintiff’s lemon law claim.

   IV. Plaintiffs have alleged sufficient facts to hold Defendant ISG liable for fraud

       Defendant ISG offers several independent arguments for why Plaintiffs’ claims

against them fail.

       ISG’s first argument is that it is not liable for fraud because Plaintiffs claims arise

from communications made at the time they signed their lease with Jeff Wyler, months

before ISG’s involvement in the situation. ISG quotes eight separate paragraphs of the

Amended Complaint, each which include allegations against FCA in regards to the “No

Money Down” offer on Plaintiffs’ lease. Noticeably, ISG does not quote any of the

paragraphs in which Plaintiffs allege fraud in the buyback process. Plaintiffs quote ISG’s

website in which they position themselves as experts on the lemon laws of various states

(Doc. 4, Amended Complaint at ¶ 23), and then include several allegations of fraud

against ISG specifically – namely that ISG misrepresented their knowledge of and

compliance with Ohio’s Lemon Law in order to induce Plaintiffs into accepting a

settlement offer for less than the full amount available to them under that law. Id. at ¶ 69.



                                               8
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 9 of 11 PAGEID #: 878




Plaintiffs allegations include communications they had directly with ISG, so ISG’s first

argument is not well taken.

       Defendant ISG’s second argument in support of its motion is that it was operating

at all times as an agent of Defendant FCA, a fact which was disclosed to and known by

all parties. Citing Plain Dealer Publ. Co. v. Worrell, 178 Ohio App. 3d 485, 489 (9th Dist.

2008), ISG argues that, as an agent of a disclosed principal, they are not liable for any of

their actions taken on behalf of FCA. Plain Dealer summarizes the law accurately, but

only in regards to actions arising in contract. Here, Plaintiffs action for common law fraud

rises from tort. See Russ v. TRW, 59 Ohio St. 3d 42, 49 (1991). “[I]t is a generally

accepted proposition of agency and tort law that even a disclosed agent, acting on behalf

of his principal, is personally liable for his own torts – including negligence.” Adamo

Equipment Co. v. Alexander & Alexander, Inc., 1987 U.S. App. LEXIS 7978 at *6-7 (6th

Cir.). Agency immunity is not a defense for ISG in this case.

       ISG also argues that Plaintiffs’ fraud claims fail because Plaintiffs cannot show

justifiable reliance, as is necessary when asserting a fraud claim. ISG claims that,

because Plaintiffs ultimately rejected the offer of settlement, that Plaintiffs could not have

relied on any communication from ISG. Reliance is one factor directly addressed by the

undersigned in a Report & Recommendation following Defendant FCA’s first motion for

summary judgment: “Plaintiffs relied on Defendant’s statements and were induced to

even take part in the buyback process by the misrepresentation of a return of the full

purchase price for their nonconforming vehicle. Plaintiffs’ contend that FCA’s conduct has

resulted in lasting negative consequences to Plaintiffs such as the financial loss, the

impact on Plaintiffs’ credit, and the extreme amount of time incurred and strain caused by



                                              9
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 10 of 11 PAGEID #: 879




 FCA’s actions.” (Doc. 77 at PageID #768). While the previous R&R addresses FCA’s

 alleged actions with respect to Plaintiffs’ fraud claim, these actions are the same as those

 taken by ISG, and so the same conclusion follows. Plaintiffs have alleged sufficient facts

 that they relied upon ISG’s representations that they would receive a refund of their full

 purchase price if they chose to return their vehicle, and suffered due to that reliance, in

 order to survive Defendant ISG’s motion for summary judgment in their favor.

        Finally, Defendant ISG argues that it is not liable due to the fact that it is not a

 manufacturer, and Ohio’s Lemon Law only enforces a duty upon manufacturers of lemon

 vehicles. However, Plaintiffs’ fraud claims against Defendants are independent of their

 Lemon Law claim. See Doc. 77 (where the undersigned treated Plaintiffs’ Lemon Law

 and fraud claims as separate causes of action against Defendant FCA). As discussed

 above, Defendant ISG is liable for any acts of fraud it has committed, and Plaintiffs have

 alleged sufficient facts to survive Defendant ISG’s motion for summary judgment.

    V. Conclusion and Recommendation

        For the reasons explained herein, IT IS RECOMMENDED THAT Defendant FCA’s

 motion for summary judgment (Doc. 79) and Defendant ISG’s motion for summary

 judgment (Doc. 71) be DENIED.

                                                          s/Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             10
Case: 1:18-cv-00107-MWM-SKB Doc #: 90 Filed: 09/08/20 Page: 11 of 11 PAGEID #: 880




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 MELISSA GILVIN, et al.,                     :
                                             :   Case No. 1:18-cv-00107
       Plaintiffs,                           :
                                             :   Judge McFarland
               v.                            :
                                             :   Magistrate Judge Bowman
 FCA US LLC, et al.,                         :
                                             :
       Defendants.                           :


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

 being served with a copy thereof. That period may be extended further by the Court on

 timely motion by either side for an extension of time. All objections shall specify the

 portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

 support of the objections. A party shall respond to an opponent’s objections within

 FOURTEEN DAYS after being served with a copy of those objections. Failure to make

 objections in accordance with this procedure may forfeit rights on appeal. See Thomas

 v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            11
